DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herkommer et al. (EP 2457864 A2).
Regarding claim 1, Herkommer teaches winding overhang (82) configured for supporting windings (86) of an electric motor (abstract), the winding overhang (82) comprising a cylindrical wall having an end surface and a circumference extending around a center axis, the cylindrical wall including: 

a plurality of openings extending from the end surface of the cylindrical wall to a respective one of the grooves (170) and allowing a wire (90, 92, 100, 102, 104) to pass through the cylindrical wall between an outer area outside the cylindrical wall and an inner space defined by the cylindrical wall; 
wherein the openings have different heights, so that adjacent openings extend to different ones of said grooves (170).

    PNG
    media_image1.png
    667
    537
    media_image1.png
    Greyscale

Regarding claim 2/1, Herkommer was discussed above in claim 1. Herkommer further teaches wherein the openings extend parallel to the center axis (FIG 3).
	Regarding claim 3/1, Herkommer was discussed above in claim 1. Herkommer further teaches wherein each groove (170) has a basically constant width along the circumference of the cylindrical wall (FIG 5).
	Regarding claim 4/1, Herkommer was discussed above in claim 1. Herkommer further teaches wherein the grooves (170) are equidistantly spaced apart from each other in a direction extending parallel to the center axis, and/or wherein three to five grooves (170) are formed within the cylindrical wall (FIG 5).
	Regarding claim 5/1, Herkommer was discussed above in claim 1. Herkommer further teaches winding supports (84) extending from the cylindrical wall into the inner space, each winding support (84) configured for supporting an electric winding (86).
	Regarding claim 7/1, Herkommer was discussed above in claim 1. Herkommer further teaches stator (10) or rotor (abstract) of an electric motor comprising: 
a winding overhang (82) according to claim 1; and 
a plurality of electric windings (86) arranged along the cylindrical wall; 
wherein wires (90, 92, 100, 102, 104) forming the electric windings (86) pass through the openings formed within the cylindrical wall between the inner space and the outer area outside the cylindrical wall, wherein in particular only a single wire 90, 92) passes through each of the openings (FIG 3-5), respectively.
Regarding claim 8/7, Herkommer was discussed above in claim 7. Herkommer further teaches wherein the wires (100, 102, 104) extend within the grooves (170) formed along the circumference of the cylindrical wall, wherein each groove (170) in 
Regarding claim 9/7, Herkommer was discussed above in claim 7. Herkommer further teaches wherein each wire (90, 92, 100, 102, 104) passes from one of the grooves (170) through one of the openings from the outer area into the inner space, forms an electric winding (86) on one of the winding supports (84), and passes through another one of the openings from the inner space to the outer area and into another one of the grooves (170).
Regarding claim 10/7, Herkommer was discussed above in claim 7. Herkommer further teaches electric motor (abstract) comprising a stator (10) or a rotor (abstract) according to claim 7.
Regarding claim 11/10, Herkommer was discussed above in claim 10. Herkommer further teaches elevator drive comprising an electric motor according to claim 10 (abstract).
Regarding claim 13/1, Herkommer was discussed above in claim 1. Herkommer further teaches method of forming a stator (10) or a rotor on a winding overhang (82) according to claim 1, wherein the method includes:
forming and/or arranging electric windings (86); and 
passing wires (90, 92, 100, 102, 104) extending from the ends of the electric windings (86) through the openings formed within the cylindrical wall.
Regarding claim 14/13, Herkommer was discussed above in claim 13. Herkommer further teaches wherein not more than a single wire (90, 92) is passed through each of the openings, respectively.
Regarding claim 15/13, Herkommer was discussed above in claim 13. Herkommer further teaches wherein the method further includes arranging each of the wires (100, 102, 104) in a groove (170) formed along the circumference of the cylindrical wall.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Herkommer et al. (EP 2457864 A2) in view of Culp et al. (US 2015/0101890).
Regarding claim 12/1, Herkommer was discussed above in claim 1. While Herkommer discloses an elevator drive, Herkommer fails to explicitly disclose an elevator system comprising:
at least one elevator car configured for travelling within a hoistway between a plurality of landings; and
at least one elevator drive according to claim 11 configured for driving the at least one elevator car.
Culp teaches an elevator system (10) comprising:
at least one elevator car (14) configured for travelling within a hoistway (12) between a plurality of landings (16); and
at least one elevator drive (22) according to claim 11 configured for driving the at least one elevator car (14).

    PNG
    media_image2.png
    593
    386
    media_image2.png
    Greyscale

.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 6/1, the specific limitation of “wherein the cylindrical wall (22) is formed by a plurality of posts (50) arranged next to each other with gaps (52) formed between adjacent posts (50) and with webs (54) bridging the gaps (52) at different heights (H1, H2, H3, H4, H5)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.

    PNG
    media_image3.png
    399
    721
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MINKI CHANG/Examiner, Art Unit 2834               

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834